Title: From George Washington to John Jay, 10 March 1787
From: Washington, George
To: Jay, John



Dear Sir,
Mount Vernon Mar: 10th 1787

I am indebted to you for two letters: The first, introductory of Mr Anstey needed no apology—nor will any be necessary on future occasions. The other, of the 7th of Jany is on a very interesting subject, deserving very particular attention.
How far the revision of the fœderal system, and giving more adequate powers to Congress may be productive of an efficient government, I will not, under my present view of the matter, presume to decide. That many inconveniencies result from the present form, none can deny. Those enumerated in your letter are so obvious, & sensibly felt that no logick can controvert, nor is it probable that any change of conduct will remove them. And that all attempts to alter or amend it will be like the propping of a house which is ready to fall, and which no shoars can support (as many seem to think) may also be true.
But, is the public mind matured for such an important change as the one you have suggested? What would be the consequences of a premature attempt?
My opinion is, that this Country have yet to feel, and see a little more, before it can be accomplished. A thirst for power, and the bantling—I had like to have said monster—sovereignty, which have taken such fast hold of the States individually, will, when joined by the many whose personal consequence in the line of State politics will in a manner be annihilated, form a strong phalanx against it; and when to these the few who can hold posts of honor or profit in the National government are compared with the many who will see but little prospect of being noticed, and

the discontents of others who may look for appointments the opposition would be altogether irrisistable till the mass as well as the more discerning part of the Community shall see the Necessity.
Among men of reflection few will be found I believe, who are not beginning to think that our system is better in theory than practice—and that, notwithstanding the boasted virtue of America it is more than probable we shall exhibit the last melancholy proof that Mankind are not competent to their own government without the means of coercion in the Sovereign.
Yet, I would try what the wisdom of the proposed Convention will suggest; and what can be effected by their Councils. It may be the last peaceable mode of essaying the practicability of the pres[en]t form, without a greater lapse of time than the exigency of our Affairs will admit. In strict propriety a Convention so holden may not be legal—Congress however may give it a colouring by recommendation, which would fit it more to the taste, without proceeding to a definition of powers. This, however Constitutionally it might be done, would not, in my opinion, be expedient; for delicacy on the one hand, and Jealousy on the other would produce a mere nihil.
My name is in the delegation to this Convention; but it was put there contrary to my desire, and remains there contrary to my request. Several reasons at the time of this appointment and which yet exist combined to make my attendance inconvenient, perhaps improper tho. a good deal urged to it—With sentiments of great regard & friendship I have the honor to be—Dr Sir Yr Most Obedt and Affecte Hble Servt

Go: Washington


P.S. Since writing this letter I have seen the resolution of Congress recommendatory of the Convention proposed to be held in Philadel[phi]a the 2d Monday in May.

